Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 03/30/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 1 “drive shave”
Claim 8 “auto lock button”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2016-0189503; Johnson et al.)

As to claim 1, D1 discloses, in Figures 1-24, a method of retrofitting a lock installed in a door, comprising: 
removing a thumb turn of the lock from an interior side of the door to expose a bolt assembly of the lock within the door (thumb turn 124 can be removed and replaced with a motorized system to lock or unlock the bolt; ¶ 0093-0095, and 0193);  
attaching a drive shaft (shaft of the motor and 14) of a motorized drive assembly to the bolt assembly in driving engagement with the bolt assembly to extend and retract a deadbolt of the bolt assembly (intelligent door lock system is coupled to the drive shaft 14 of the lock device 22, and the drive shaft 14 assists in locking and unlocking the bolt 24; ¶ 0093, and 0097), the motorized drive assembly including a motor (38) coupled to the drive shave to move the drive shaft (14 and motor shaft) and 
a communications system (Figures 1F-1G) communicatively coupled to the motor to receive an instruction from a user and to direct an operation of the motor in response to the instruction from the user (¶ 0053-0055, 0084-85); and  
attaching the motorized drive assembly to the interior side of the door (intelligent door lock system 10 is attached to door 12, and it can be assembled to the interior side or the exterior side; ¶ 0093-0095).  

As to claim 2, D1 discloses the method of claim 1, wherein the communications system includes an input device at which the user may enter the instruction (¶ 0085).  

As to claim 3, D1 discloses the method of claim 2, wherein the communications system includes a communications cable and the input device is a touchscreen control panel to receive the instruction from the user (¶ 0078, and 0211), the method further comprising: attaching the touchscreen control panel to an exterior side of the door; coupling an exterior end of the communications cable to the touchscreen control panel on the exterior side of the door; extending the communications cable through the door from the exterior side to an interior side; and coupling an interior end of the communications cable to the motorized drive assembly on the interior side of the door to communicatively couple the touchscreen control panel to the motorized drive assembly (¶ 0055, 0078, and 0211).  

As to claim 4, D1 discloses the method of claim 3, further comprising entering an entry code at the touchscreen control panel to direct the motor to move the drive shaft and retract or extend the deadbolt (intelligent door lock system 10 locks and unlocks the bolt 24; ¶ 0036-0037, 0069-0070, and 0097).  

As to claim 5, D1 discloses the method of claim 1, wherein the communications system includes a sensor to receive the instruction from the user by sensing an authorized user device or authorized key card in proximity to the sensor (¶ 0076-0077).  

As to claim 6, D1 discloses the method of claim 1, wherein the motorized drive assembly further comprises a drive assembly manual thumb turn (rotating bezel; ¶ 0192) for manual operation of the drive shaft of the drive assembly.  

As to claim 7, D1 discloses the method of claim 6, wherein the motorized drive assembly further comprises a door position indicator movable between a locked position and an unlocked position to provide a visual indication of a door lock status, the door position indicator being separate from the drive assembly manual thumb turn, wherein the unlocked position of the door position indicator is a retracted position in which a proximate portion of the door position indicator is retracted within a housing of the drive assembly and the locked position is an extended position in which the proximate portion projects from the housing (¶ 0084-0085, and 00178).  

As to claim 9, D1 discloses the method of claim 1, wherein the drive shaft (14) includes a tailpiece to drivingly engage a bolt assembly of the lock by extending into a turn slot in the bolt assembly (Figures 1C, 1D, and 7C).  

As to claim 10, D1 discloses, in Figures 1-24, a lock retrofit assembly for retrofitting a lock (22) installed in a door (12) (thumb turn 124 can be removed and replaced with a motorized system to lock or unlock the bolt; ¶ 0093-0095, and 0193), the lock retrofit assembly comprising: 
a drive assembly (10) to be mounted to an interior side of the door in place of a thumb turn of the lock to extend and retract a deadbolt of the lock (intelligent door lock system 10 is coupled to door inside or outside depending on the situation to lock or unlock the bolt; ¶ 0093-0095, and 0193), the drive assembly having: 
a drive assembly housing (20, 30) having a front face (20) and a rear face (30), 
a drive shaft (14 and shaft of the motor) extending from the rear face of the drive assembly housing to drivingly engage a bolt assembly of the lock installed in the door by passing through a thumb turn opening in the interior side of the door (10 is installed such that the motor shaft passes through the thumb turn hole and drives 14 to lock or unlock bolt), 
a power source (50) secured to the drive assembly housing, and 
a motor (38) coupled to the power source and to the drive shaft to move the drive shaft to retract or extend a bolt of the bolt assembly of the lock when the drive shaft is drivingly engaged with the bolt assembly (¶ 0097); and 
a communications assembly (Figures 1F-1G) communicatively coupled to the motor of the drive assembly to receive an instruction from a user and to direct an operation of the motor in response to the instruction from the user (¶ 0053-0055, 0084-85).  

As to claim 11, D1 discloses the lock retrofit assembly of claim 10, wherein the communications assembly comprises: an exterior control panel to be mounted to an exterior side of the door, the exterior control panel having a touchpad to receive the instruction from the user; and a communications cable to join the exterior control panel and the motor of the interior drive assembly through the door (Figures 1E-1F; ¶ 0078).  

As to claim 13, D1 discloses the lock retrofit assembly of claim 10, wherein the communications assembly comprises a proximity sensor to receive the instruction from the user by sensing a user device in proximity to the proximity sensor (¶ 0077).  

As to claim 14, D1 discloses the lock retrofit assembly of claim 10, wherein the drive assembly further comprises a manual thumb turn (rotating bezel; ¶ 0192) for manual operation of the drive shaft of the drive assembly.  

As to claim 15, D1 discloses the lock retrofit assembly of claim 14, wherein the drive assembly further comprises a lock position indicator (16) secured to the drive assembly housing and movable between a locked position and an unlocked position to provide a visual indication of a door lock status, the lock position indicator being separate from the thumb turn, wherein the unlocked position of the lock position indicator is a retracted position in which a proximate portion of the lock position indicator is retracted within the drive assembly housing and the locked position is an extended position in which the proximate portion projects from the drive assembly housing (¶ 0127).  

As to claim 17, D1 discloses the lock retrofit assembly of claim 10, wherein the drive shaft (14) includes a tailpiece to drivingly engage a bolt assembly of the lock by extending into a turn slot in the bolt assembly (Figures 1C, 1D, and 7C).    

As to claim 18, D1 discloses, in Figures 1-24, a motorized lock assembly for installation in a door, comprising: 
a lock (22) to be installed in the door (12) to hold the door in position relative to a frame, the lock including a bolt assembly having a deadbolt (24) and a bolt driver (32), the bolt driver operable to move the deadbolt between an extended locked position and a retracted unlocked position (rotation of 32 allows the bolt to lock or unlock the latch; ¶ 0135, 0137, and 0139); 
a drive assembly (10) to be mounted to an interior side of the door over a thumb turn opening in the door (10 is assembled to the door 12 to the interior side or exterior side depending on the use; ¶ 0093-0095), the drive assembly having: 
a drive assembly housing (housing that encloses the components 50, 64, 38; Figure 1B) having a front face (20) and a rear face (30), 
a drive shaft (14 and shaft of motor 38) extending from the rear face (30) of the drive assembly housing to extend through the thumb turn opening and operatively engage the bolt driver of the bolt assembly installed in the door (Figures 1B; ¶ 0193), 
a power source (50) secured to the drive assembly housing, and 
a motor (38) coupled to the power source and to the drive shaft to move the drive shaft to operate the bolt driver when the drive shaft is operatively engaged with the bolt driver installed in the door (¶ 0096-0097); and 
a communications assembly (Figures 1F-1G) communicatively coupled to the motor of the drive assembly to receive an instruction from a user and to direct an operation of the motor in response to the instruction from the user (¶ 0053-0055, 0084-85).  
.  
As to claim 19, D1 discloses the motorized lock assembly of claim 18, wherein the communications assembly comprises: an exterior control panel to be mounted to an exterior side of the door, the exterior control panel having a touchpad to receive the instruction from the user; and a communications cable to join the exterior control panel and the motor of the interior drive assembly through the door (Figures 1E-1F; ¶ 0078).    

As to claim 20, D1 discloses the motorized lock assembly of claim 18, wherein the communications assembly comprises a proximity sensor to receive the instruction from the user by sensing a user device in proximity to the proximity sensor (¶ 0077).  

Allowable Subject Matter
Claims 8, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675